Citation Nr: 0201751	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The Board notes that the veteran perfected an appeal with 
respect to the issue of service connection for bilateral 
patellofemoral knee syndrome, but this issue was resolved by 
an October 2001 rating decision granting service connection 
for this disability.    


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The auditory threshold for each ear at the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz (Hz) are less than 40 
decibels (dB); the auditory thresholds for at least three of 
these frequencies in each ear are not 26 dB or greater; and 
the speech recognition score for either ear is not less than 
94 percent.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  In addition, subsequent 
to the RO's most recent consideration of the veteran's claim, 
regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the criteria for service connection for bilateral hearing 
loss disability, and of the evidence needed to substantiate 
his claim.  The veteran has also been notified of the VCAA 
and provided with a VA audiological examination.  He has not 
identified, and the Board is not aware of, any outstanding 
evidence which could be obtained to substantiate his claim.  

In sum, the facts pertinent to this claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA would only further delay resolution of the veteran's 
claim with no benefit flowing to the veteran.  Therefore, the 
Board will address the merits of the veteran's claim.  


II.  Factual Background

A review of the record reflects that prior to his enlistment, 
the veteran sought treatment for chronic episodes of otitis 
media.  He underwent a type I tympanoplasty of the right ear 
in October 1979.  Operative findings included heavy 
tympanosclerosis anterior and posterior to the handle of the 
malleolus.  The tympanosclerosis was removed surgically.  A 
December 1979 statement from James W. Reynolds, M.D., notes 
that the veteran was medically able to undergo all military 
training.  

That same month, December 1979, the veteran underwent an 
enlistment medical examination.  During the examination, an 
audiological evaluation was performed.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
10
5
5
5

Thereafter, in December 1999, the veteran underwent a medical 
examination associated with his separation from service.  In 
particular, he complained of chronic tinnitus bilaterally.  
Clinical evaluation revealed the veteran's ear canals as 
patent bilaterally.  There was evidence of some scarring of 
his right tympanic membrane, with the veteran's left tympanic 
membrane within normal limits.  The veteran had normal bone 
air conduction bilaterally.  An audiogram revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
20
LEFT
10
10
15
25
30

The examiner's impression included right ear sensorineural 
hearing loss.  

In a letter to the RO in April 2000, the veteran indicated 
that he felt his hearing loss was service connected, although 
maybe not to the point of receiving compensation.  He also 
reported having a constant ringing in his ears.  

In December 2000 the veteran underwent a VA audiological 
evaluation.  His primary complaint concerned tinnitus.  The 
veteran reported noise exposure in service while assigned to 
duty aboard submarines.  On testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
12
15
30
15
20
LEFT
5
10
10
25
30

Puretone decibel averages were 20 dB for the right ear and 19 
dB for the left ear (1000-4000 Hz).  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear, and 100 percent in the left ear.  The impression 
was normal hearing in the right ear except for a mild 
conductive loss at 2000 Hz, and normal hearing in the left 
ear except for a mild sensorineural hearing loss at 4000 Hz.  

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West Supp. 2001)  

When an organic disease of the nervous system, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition score using the 
Maryland CNC Test is less than 94 percent.  38 C.F.R. 
§ 3.385.

After a thorough review of the record, the Board finds that 
the veteran does not have hearing loss disability for service 
connection purposes.  

As noted above, audiological evaluations during a separation 
examination in December 1999, and post service in December 
2000, disclosed pure tone thresholds of less than 40 dB at 
the pertinent frequencies, and thresholds of 26 dB or greater 
at less than three of the pertinent frequencies.  
Furthermore, word recognition ability as measured during the 
veteran's December 2000 examination was greater than 94 
percent in each ear.  The Board has taken into consideration 
the veteran's reports of hazardous noise exposure in service, 
as well as the clinical findings of hearing loss at certain 
frequency levels.  However, the foregoing examination 
results, which are uncontradicted, establish that the 
veteran's hearing loss is not to the degree required to 
establish the presence of a disability for service connection 
purposes.  

Under the circumstances, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

